Beardsley, Justice.
Set aside the default as irregular, saying that though the chief justice had refused to set aside the declaration, he had not decided the present question, viz.: whether the declaration was filed in such a manner that a de-' fault could be entered in the suit. He said he believed from all the papers produced, that the declaration was not filed till the 11th of December, and therefore the default was irregular. He also stated that it was irregular and improper for any officer to sign a judgment record in blank; that, if such had been the practice to any extent, it was high time that it should be stopped. °